248 Ga. 391 (1981)
282 S.E.2d 903
IN THE MATTER OF REILY.
SUPREME COURT DISCIPLINARY NO. 217.
Supreme Court of Georgia.
Decided November 6, 1981.
Omer W. Franklin, Jr., General Counsel State Bar, Bridget P. Beisner, Assistant General Counsel State Bar, for State Bar of Georgia.
Michael J. Reily, pro se.
PER CURIAM.
The State Bar initiated disciplinary proceedings against Mr. Reily after he pled guilty to a charge of theft by taking. Prior to a finding of probable cause by the State Disciplinary Board, Mr. Reily requested that he be permitted to voluntarily surrender his license to practice law. Mr. Reily admitted conduct in violation of State Bar Rules, and he stipulated that he may not be readmitted to the State Bar of Georgia except upon compliance with the rules for reinstatement. The State Disciplinary Board recommends accepting Reily's petition for voluntary discipline.
The recommendation of the Board is hereby approved. The court orders that the license of Robert E. Reily, III, to practice law be surrendered.
Petition for voluntary surrender of license to practice law granted. All the Justices concur.